Citation Nr: 0007743	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  99-04 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel







INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

This case was the subject of a December 1999 Board hearing 
before the undersigned Board member.

As discussed further in the REMAND portion of this action, 
the veteran has filed a timely notice of disagreement with an 
RO rating decision assigning a noncompensable initial rating 
for tinnitus. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has level I hearing in the left ear and level 
I hearing in the right ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991);  38 C.F.R. § 4.85, Diagnostic Code 6100 
(1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

During a July 1997 VA examination at Eglin Air Force Base, 
the veteran's hearing in the right hear was diagnosed as 
within normal limits with excellent speech discrimination.  
The left ear diagnosis was sensorineural hearing loss;  
objective examination revealed mild to moderate high 
frequency sensorineural hearing loss.  The Board is not 
medically qualified to interpret the hearing threshold 
results and speech discrimination results as presented in the 
audiological report.

In August 1998, the veteran filed the present claim for a 
compensable rating for bilateral hearing loss.

During a September 1998 VA examination, pure tone thresholds, 
in decibels, were measured as follows:




HERTZ



1000
2000
3000
4000
Ave.
RIGHT
15
20
20
30
21
LEFT
30
45
50
40
41

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.

During audiometric evaluation by Federal Hearing Services at 
Eglin Air Force Base in December 1999, pure tone thresholds 
were measured as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
--
25
LEFT
15
30
40
--
50

There is no record of speech recognition measurements during 
this audiological evaluation.

During the veteran's December 1999 Board hearing, the veteran 
testified that his hearing had become progressively worse 
since service.  He said that his hearing had continued to 
worsen since his September 1998 VA audiological examination.  
He noted that his left ear was significantly worse than his 
right ear.  He expressed the belief that his hearing loss in 
his left ear as measured at his most recent VA examination 
was just one decibel short of the criteria for a compensable 
rating.  He requested another VA audiological examination.  
He described problems hearing certain spoken sounds, causing 
him to have trouble understanding speech.  He testified that 
he could not say that the reason he was unemployed was his 
hearing loss.  He described being unable to tell which phone 
was ringing when he was working.  He submitted lay statements 
from his wife and his daughter, and the results of an 
audiological screening examination from Federal Hearing 
Services and Eglin Air Force Base.  

In the lay statement from the veteran's wife received at the 
December 1999 Board hearing, she described problems the 
veteran had hearing normal conversation and hearing sounds in 
the shower.  She said she had to repeat things loudly and 
distinctly.  She asserted the veteran would listen to the 
television at a very high volume, unaware that the volume was 
so high.

In the lay statement from the veteran's daughter received at 
the December 1999 Board hearing, she described the veteran's 
problems understanding and interpreting normal speech.

Analysis

The Board finds the veteran's claim for an increased rating 
to be well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991) in that it is plausible.  In accordance 
with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
veteran's service medical records and all other evidence of 
record and has found nothing in the historical record that 
would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.  In addition, it is 
the judgment of the Board that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disability at issue.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.1 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155;  38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating;  otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999). 

The Board notes that the criteria for rating diseases of the 
ear were amended effective June 10, 1999.  64 Fed. Reg. 
25202-25210 (1999).  Where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version more favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, under the facts of this case, the amendment made no 
change to the method of determining the percentage evaluation 
for hearing impairment.  Tables VI, VIa and VII remain the 
same.  The amendments include reorganizing sections 4.85 and 
4.86 for the sake of clarity.  The amended regulations 
provide for two new provisions for evaluating veterans with 
certain patterns of hearing impairment that cannot always be 
accurately assessed under section 4.85, because the speech 
discrimination test may not reflect the severity of 
communicative functioning these veterans experience.  64 Fed. 
Reg. 25202, 25203 (codified at 38 C.F.R. § 4.86 (1999)).  
However, the evidence demonstrates that the veteran's hearing 
loss is not one of these exceptional patterns of hearing 
impairment.

Under the former and amended rating schedules, evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests, 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability for bilateral service-
connected hearing loss, the rating schedule establishes 
eleven auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87 and Codes 6100-6110 
(1998);  64 Fed. Reg. 25202, 25206-25209 (codified at 38 
C.F.R. §§ 4.85, 4.86 (1999));  tables VI, VIa and VII.  
Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The September 1998 audiometry findings reflect a level I 
hearing impairment (100 percent speech discrimination and 
average puretone threshold of 21declibels) in the right ear 
and a level I hearing impairment (100 percent speech 
discrimination and average puretone threshold of 41decibels) 
in the left ear.  See 38 C.F.R. § 4.85, Tables VI and VII 
(1999).  The mechanical application of the rating schedule to 
these findings warrants a noncompensable evaluation pursuant 
to Diagnostic Code 6100.

The Board acknowledges the veteran's contention that his 
hearing has become worse since his September 1998 VA 
audiological examination. The Board further acknowledges the 
veteran's contention that he is only one decibel of hearing 
acuity in the left ear from a compensable evaluation.  The 
Board notes that the puretone hearing thresholds at the 
September 1999 VA examination and those of the December 1999 
Federal Hearing Services testing are quite similar, with the 
exception of a 10 decibel worsening at 4,000 Hertz in the 
left ear.  Still, even if the Board were to concede that the 
veteran's left ear hearing loss was characterized by an 
average four-frequency pure tone threshold between 42 and 57 
decibels (as opposed to the 41 decibel average found during 
the VA examination), the veteran would still be rated as 
level I in the left ear, since his speech discrimination in 
that ear is not below 92 percent.  See 38 C.F.R. § 4.85, 
Table VI.  Thus, the veteran's hearing loss would still be 
measured as level I in both ears, and would be rated as 
noncompensably disabling.  The veteran is advised that the 
evidence does not reflect hearing loss approximating 
compensable hearing loss, which would require, at a minimum, 
level I hearing acuity in one ear and level X in the other 
ear, or level II hearing acuity in one ear and level V in the 
other ear;  or level III hearing acuity in one ear and level 
IV in the other ear.  See Table VII.  Because medical 
evidence as recent as December 1999 does not reflect hearing 
loss which approaches the compensable level, the Board finds 
that further VA audiological examination for purposes of the 
current appeal is not warranted, notwithstanding the 
veteran's assertions that his hearing loss continues to 
worsen.


ORDER

The claim for a compensable rating for bilateral hearing loss 
is denied.


REMAND

During his December 9, 1999, Board hearing, the veteran 
expressed disagreement with a December 9, 1998, rating 
determination granting service connection for tinnitus but 
assigning only a noncompensable evaluation for this 
disability.  Since the hearing testimony has been reduced to 
a written transcript, the Board accepts the veteran's 
statement as a notice of disagreement to the noncompensable 
rating.  The record shows that the December 9, 1998, RO 
rating decision was mailed to the veteran on January 11, 
1999.  A notice of disagreement filed within one year from 
the date that an agency mails notice of a rating 
determination is timely.  38 C.F.R. § 20.302(a) (1999).  
Accordingly, the Board finds that the veteran has timely 
filed a notice of disagreement on the issue of a compensable 
initial rating for tinnitus.

No statement of the case has been issued on this matter.  In 
light of the present procedural posture of this issue, the 
Board is obligated to remand the issue for proper 
development, to include issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is remanded to the RO for the 
following:

The RO should take appropriate action, 
including issuance of a statement of the 
case, on the appeal initiated by the 
veteran from the rating decision which 
assigned a noncompensable initial rating 
for tinnitus.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if the veteran wishes to complete 
an appeal from that determination.  

The purpose of this REMAND is to ensure that the veteran is 
afforded due process of law.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

